DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/7/2022 to claims 1-2, 6-8 and 13 have been entered. Claims 11-12 have been canceled. Claims 1-2, 5-8, 13, 15-17, 20, and 23-27 remain pending, of which claims 1-2, 5-8, and 13 are being considered on their merits. Claims 15-17, 20, and 23-27 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Election/Restrictions
Applicant’s election of Group I, drawn to a composition comprising a cell composition, in the reply filed on 2/8/2021 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, and 13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that the claimed population of cells are characterized by differences of at least 1.2 fold in expression levels of a plurality of genes “compared to control expression levels corresponding to a second cell population derived from HATDCs osteogenically differentiated in a two dimensional culture”. The claim goes on to list specific genes that are listed in Tables 1-11 of the Specification, and limits to the differences being selected from each of these genes from these tables. The tables in the Specification do not recite any specific level of control expression nor do they recite how a control level is obtained. Indeed, the Specification does not define what cells and culture conditions are used to obtain the control expression and the Specification specifically states that various culture conditions can be used to obtain the control (see for example paragraph [0113]). While it is noted that paragraphs [0207] to [0213] and Table 13 define the cells and culture conditions used for all tables following Table 13, these control cells are not used in Tables 1-11. Therefore the Specification does not describe how to define the variable of the control levels in Tables 1-11 and thus the specification does not provide description on the controls and how they are ascertained to provide a comparison. While the claim defines the control as “HATDCs osteogenically differentiated in a two dimensional culture”, this claimed control is not defined in the specification as the general “control” for which the expression in Tables 1-11 is compared. Therefore while there is support in paragraph [0113] for an option of a control population that is derived from cells cultivated in 2D culture and subjected to an osteogenic induction, there is no link between this control and any specific changes in expression for any of the genes for which expression is claimed to be different. For these reasons, the claim lacks written description and does not have support within the specification with regard to the claimed cells having 1.2 fold different expression compared to the claimed control population. 
Dependent claims 2, 5-8, and 13 depend from claim 1 and do not remedy the lack of written description in claim 1. Therefore they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, and 13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5-6 references to tables in the specification. M.P.E.P. 2173.05(s) states “[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.” In the instant case, there does not seem to be any exceptional circumstances that require the use of a table since it appears that the limitation from the tables are defined in words in claims 1 and 6. Therefore the reference to the tables in the claims is not proper and the claims fail to particularly point out and distinctly claim the subject matter of the invention. 
Claim 1 recites the limitation “one or more genes selected from” followed by a list of genes with a reference to a table and a semicolon, with this pattern repeated several times throughout the claim. It is unclear if “one or more genes” must be selected from each grouping referenced to a table, or if only one or more genes total must be selected from the entire list within the claim. Claim 6 is indefinite for the same reasons as claim 1. As such the metes and bounds of the claims cannot be determined. Clarification in each claim is required.
Because claims 2, 5-8, and 13 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim 1 recites a limitation wherein the claimed population of cells are characterized by differences in expression levels of specific genes as recited in specific tables. Claim 5 limits from claim 1 and limits to the genes comprising “at least 50% of the genes in tables 1-11”. Tables 1-11 recites more genes than what is listed in claim 1. Therefore it is unclear if claim 5 is limiting to the genes from the tables listed in claim 1 only, or if the claim is limiting to all of the genes in tables 1-11. As such the metes and bounds of the claim cannot be determined. Clarification in the claim is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 limits to the genes being selected from the genes listed in the claim. However, independent claim 1 from which claim 6 depends, limits to the genes being selected from the same list. Therefore claim 6 fails to further limit claim 1.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant alleges that the amendments to the claims addressed the issues under 35 U.S.C. 112. However, for the reasons explained in the above rejections, the amendments did not overcome all of the reasons for rejection and the amendments introduced new grounds for rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, and 13 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are drawn to a composition of naturally occurring cells together with a naturally occurring mineral particle. 
This judicial exception is not integrated into a practical application because the cells are is not markedly different from its naturally occurring cells. While claim recites product-by-process limitations wherein the cells are “derived” from adipose tissue “derived” cells, and that the cells have been “grown ex-vivo in a three dimensional culture and subjected to osteogenic differentiation”, these product-by-process limitations do not distinguish the cells from their naturally occurring counterpart. Both adipose tissue cells and adipose tissue stem cells that are capable of differentiation, are naturally occurring. Furthermore, the product-by-process limitation wherein the cells are “subjected to osteogenic differentiation” does not limit to cells which have differentiated as the phrase “subjected to” is broad to include any level of subjecting cells to any factor that could promote “osteogenic differentiation”. It is noted that claim 13 limits the product-by-process limitation to the an osteogenic inducer such as BMP-7, Thibonnier (U.S. PGPUB 20150216892) is cited solely as evidence that BMP-7 is naturally present in adipose tissue and therefore naturally occurs with adipose tissue cells (see paragraph [0116]). Additionally, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and the step of “grown ex-vivo in a three dimensional culture” does not appear to change the structure of the naturally occurring cells. Regarding the limitations of the expression pattern of the cells, since naturally occurring cells in vivo are in a 3D environment, it appears that they would have the expression pattern consistent with cells in a 3D environment. Regarding the mineral component of the composition, it is noted that the independent claim does not require that the mineral is in contact with the cell (this limitation is in dependent claim 7). The mineral component is also a naturally occurring component and such as the options of bone listed in dependent claim 8 (which depends from claim 1). Furthermore, there are many types of minerals that are naturally occurring and simply having a naturally occurring mineral proximal but not touching a naturally occurring cell (claims 1-2, 5-6, 8, and 13) does not amount to significantly more. Regarding claim 7, the combination of any possible naturally occurring mineral material in contact with a cell does not necessarily change the structure of either the naturally occurring cell or the naturally occurring mineral, and therefore does not amount to significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole does not require any additionally elements. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Applicant highlights the product-by-process limitations and alleges that because the claimed cells are grown ex-vivo in a three dimensional culture and subjected to osteogenic differentiation that they are different from naturally occurring cells. Applicant points to the expression pattern listed in Tables 1-11 to support that the cells have an expression pattern that is different from naturally occurring cells. However, the cited tables to not compare the claimed cells with naturally occurring cells, but rather with one specific control cell population. Therefore the data in the cited tables does not distinguish the claimed cells from naturally occurring cells. While applicant highlights that the claimed cells are different from cells grown in a 2D environment, this limitation does not differentiate the cells from naturally occurring cells. This limitation only points to differences between the claimed cells and a specific population of cultured cells. Additionally, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and the step of “grown ex-vivo in a three dimensional culture” does not appear to change the structure of the naturally occurring cells. Therefore this argument is not persuasive. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 remain rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cui et al (2007, Biomaterials, 28: 5477–5486).
Regarding claims 1 and 5-8, Cui teaches a composition comprising an ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold (see abstract). Since Cui’s cells are the same type of cell made in the same way as the claimed cells, Cui’s cells would have the same properties as the claimed cells. 
Cui is silent as to the expression pattern of the cells compared to cells ground in a 2D system (control).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate includes when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the examiner cannot tell if Cui’s cells have the expression pattern relative to cells grown 2D. 
In the instant case, Cui’s cells are the same type of cell made in the same way as the claimed cells, and therefore Cui’s cells would have the same properties as the claimed cells.  Specifically, as stated above, Cui’s cells are ex vivo osteogenically induced adipose derived stem cells cultured on a 3D coral scaffold.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from the cells discussed in Cui.  The prior art cells are the same cell type, and appear to be made in the same manner as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Claims 1-2, 5-8 and 13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dragoo et al (2005, Plastic and Reconstructive Surgery, 115(6): 1665–1673) ) as evidenced by Arigony et al (2013, BioMed Research International, 597282, 1-22; reference U).
Regarding claims 1, 5-8 and 13, Dragoo teaches a composition comprising an ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold (see abstract). Arigone is cited solely as evidence that DMEM inherently comprises minerals (see Table 2).  Since Dragoo’s cells are the same type of cell made in the same way as the claimed cells, Dragoo’s cells would have the same properties as the claimed cells.
Dragoo is silent as to the expression pattern of the cells compared to cells ground in a 2D system (control).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate includes when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, the examiner cannot tell if Dragoo’s cells have the expression pattern relative to cells grown 2D. 
In the instant case, Dragoo’s cells are the same type of cell made in the same way as the claimed cells, and therefore Dragoo’s cells would have the same properties as the claimed cells.  Specifically, as stated above, Dragoo’s cells are a population of ex vivo osteogenically induced using BMP-2 human adipose derived stem cells cultured on a 3D scaffold, and in contact with a mineral particle.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from the cells discussed in Dragoo.  The prior art cells are the same cell type, and appear to be made in the same manner as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Applicant alleges that none of the references teach the expression pattern listed in claims. However, as stated above, the cells of each of the cited references are both the same cell type as claimed, and made in the same way as the claimed cells, and therefore they would have the same properties as the claimed cells. As the applicant has not presented any evidence that the reference cells are different from the claimed cells, this argument is not persuasive. Therefore for the reasons stated in the rejections, the prior art cells read on the claimed cell population. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653